The Honorable Jack Gibson State Senator P.O. Box 630 Dermott, Arkansas 71638
Dear Senator Gibson:
This is in response to your request for an opinion on whether an employee of the Arkansas Department of Human Services employed as a social worker in Chicot County is qualified to run as a justice of the peace in the upcoming election.
I have attached a copy of Op. Att'y. Gen. No. 90-064, which addresses a similar issue, and concludes that to the extent the individual's principal employment by a state or local agency is in connection with an activity which is financed in whole or in part by loans or grants made by the United States or a federal agency, the federal "Hatch Act" would prohibit such an employee from being a candidate for elective office. See5 U.S.C. 1502(a)(3). It is my opinion that if the requisite federal funding exists, federal law prohibits the individual from being a candidate for elective office as long as any of the candidates run on a partisan basis. See 5 U.S.C. § 1503.
Assuming the inapplicability of this act, there is no general prohibition against the individual running for elective office.See Op. Att'y. Gen. No. 91-214. Reference should be made, however, to the Governor's Policy Directive regarding state employee political activity, a copy of which is enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General